                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


HERCILIA H. GROW,                            )

       Plaintiff,                            )       CASE NO. 1:19-CV-00630-KD-C

vs.                                          )       REMOVED FROM CIRCUIT COURT
                                                     OF MOBILE COUNTY, ALABAMA
TRANSAMERICA LIFE INSURANCE
COMPANY,                    )                        CASE NO. 02-CV-2018-902419.00

       Defendant.                            )

                                            ORDER

       After due and proper consideration of the issues raised, and there having been no objections

filed, the recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

March 6, 2020 (Doc. 14) is ADOPTED as the opinion of this Court.

       Accordingly, Hercilia H. Grow’s motion to remand (Doc. 3) is GRANTED and her

Supplement and Amendment to Remand for an Award of Attorney’s Fees (Doc. 4) is

GRANTED IN PART AND DENIED IN PART. The request to amend or supplement her

motion is remand is GRANTED but her motion for attorney’s fees is DENIED.

       The Clerk is directed to REMAND this action to the Circuit Court of Mobile County,

Alabama.

       DONE this 2nd day of April 2020.


                                             s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
